UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2545



WARREN R. RING,

                                              Plaintiff - Appellant,

          versus


J. ROBERT STUMP, Chief Judge, 30th Circuit,
Commonwealth of Virginia,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-98-119-B)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren R. Ring, Appellant Pro Se. Edward Meade Macon, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren Ring appeals the district court’s order dismissing his

civil suit filed against a state court judge for actions allegedly

committed by the judge during the course of Ring’s criminal trial.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Ring v. Stump, No. CA-98-119-B (W.D.

Va. Oct. 1, 1998).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2